Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

The pending claims 1-20 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/14/2021 has been considered by the examiner.  Please see attached PTO-1449.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, line 11 and line 16 recite “a payment score”. It is not clear if they are referring to the same limitation or not. Therefore, it is indefinite.
Similar problem exists in claims 9 and 14.
All claims depend on rejected claims are rejected.
Appropriate clarification and correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of Patent 11,138,267.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the inventions are obvious variants. Claim 1 of the instant application substantially recites the limitations of claim 1 of Patent 11,138,267 as shown in comparison table below.

Instant Application
Patent 11,138,267
1. A method of searching item inventory stored in computer-readable media, the method comprising: ordering, by a processor, an item inventory data set comprising a plurality of entries of particular items, the ordering based on a price or an approximate payment score for the plurality of entries; receiving, at a processor, a request from a user interface associated with a user to perform a search of the item inventory data set, the request including a parameter defining a maximum value for a recurring payment amount; performing, by the processor, a plurality of binary searches of the ordered item inventory data set to identify a maximum entry, each binary search comprising selecting a single entry and using at least one analytical model to generate a payment score for the single entry, the payment score being based on credit information associated with the user, wherein the payment score of the maximum entry is not higher than the maximum value for the recurring payment amount; identifying, by the processor, a set of entries below the maximum entry in the ordered inventory data set; using the at least one analytical model to generate, by the processor, a payment score for each of the set of entries below the maximum entry while ignoring entries above the maximum entry, the payment score for each of the set of entries being based on the credit information associated with the user; and returning, by the processor and as a response to the request, information describing at least one of the particular items associated with the maximum entry or the set of entries below the maximum entry, the information configured to be displayed in the user interface.
1. A method of searching vehicle inventory stored in computer- readable media, the method comprising: ordering, by a processor, a vehicle inventory data set comprising a plurality of entries of particular vehicles, the ordering based on an approximate payment score for the plurality of entries; receiving, at a processor, a request from a user interface associated with a user to perform a search of the vehicle inventory data set, the request including a parameter defining a maximum value for a recurring payment amount; performing, by the processor, a plurality of binary searches of the vehicle inventory data set to identify a maximum entry, each binary search comprising selecting a single entry and using at least one analytical model to generate a first payment score for the single entry, the first payment score being based on credit information associated with the user, wherein the first payment score of the maximum entry corresponds with the maximum value for the recurring payment amount; identifying, by the processor, a set of entries below the maximum entry; using the at least one analytical model to generate, by the processor, a second payment score for each of the set of entries below the maximum entry while ignoring entries above the maximum entry, the second payment score for each of the set of entries being based on the credit information associated with the user; and returning, by the processor and as a response to the request, information describing at least one of the particular vehicles associated with the maximum entry or the set of entries below the maximum entry, the information configured to be displayed in the user interface.


Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to omit the additional elements “a vehicle inventory data set;” of claims 1 of Patent 11,138,267 to arrive at the claim 1 of the instant application because the person would have realized that the remaining element would perform the same functions as before. “Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.

Reasons for Allowance
Claims 1-20 are allowed over the prior art made of record.
The following is an examiner’s statement of reasons for allowance: 
The reasons for allowance of independent claims 1, 9 and 14 in the instant application are the combinations of all the limitations and specifically: 
The combination of prior art reference Alava and Colson et al. does not teach “the request including a parameter defining a maximum value for a recurring payment amount; performing, by the processor, a plurality of binary searches of the ordered item inventory data set to identify a maximum entry, each binary search comprising selecting a single entry and using at least one analytical model to generate a payment score for the single entry, the payment score being based on credit information associated with the user, wherein the payment score of the maximum entry is not higher than the maximum value for the recurring payment amount; identifying, by the processor, a set of entries below the maximum entry in the ordered inventory data set; using the at least one analytical model to generate, by the processor, a payment score for each of the set of entries below the maximum entry while ignoring entries above the maximum entry, the payment score for each of the set of entries being based on the credit information associated with the user” as shown in the independent claims 1, 9 and 14. Thereby, the combination of limitations in claims 1, 9 and 14 is not taught by the prior art.  Therefore, the claims are allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAU SHYA MENG whose telephone number is (571)270-1634. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAU SHYA MENG/Primary Examiner, Art Unit 2168